DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a hybrid vehicle comprising a battery pack including a case including a front wall and a rear wall and a muffler. The battery pack is mounted in a central portion of a vehicle body. The central portion being located between a front portion and a rear portion, and the battery pack supplies power to a first electric motor and a second electric motor. The front wall of the case facing toward the front portion of the vehicle body, and the rear wall of the case facing toward the rear portion of the vehicle body. The first electric motor is connected to a first connector with a first power line interposed therebetween. The first connector being disposed on the front wall of the battery pack. The second electric motor is connected to a second connector disposed on the rear wall of the battery pack with a second power line interposed therebetween. The hybrid vehicle also comprises a muffler, which is disposed at the rear of the battery pack. The muffler is provided to an exhaust pipe extending from an engine toward the rear of the vehicle body. The exhaust pipe extends along a side surface of the battery pack facing a vehicle width direction. The muffler is inclined so as to be closer to the fuel tank toward the rear of the vehicle body. 2Application No.: 16/560,269Docket No.: P190664US00The muffler is spaced apart from a fuel tank in the vehicle width direction to have a space therebetween in a plan view of the vehicle. The second power line is at least partially disposed in the space which is surrounded by the second connector, the fuel tank, and the muffler in the plan view.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618